Case 1:18-cv-03633-JRS-TAB Document 64 Filed 09/30/19 Page 1 of 2 PageID #: 533



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 TENSTREET, LLC, an Oklahoma limited              )
 liability company,                               )
                                                  )
                           Plaintiff,             )
                                                  )
                      v.                          )      No. 1:18-cv-03633-JRS-TAB
                                                  )
 DRIVERREACH, LLC, an Indiana limited             )
 liability company,                               )
                                                  )
                           Defendant.             )

                                        Final Judgment

    For the reasons set forth in the separate Order signed this day, Plaintiff

 Tenstreet, LLC’s claims against Defendant DriverReach, LLC are dismissed on the

 merits with prejudice. Plaintiff shall take nothing in its action against Defendant.

 The claims of U.S. Patent No. 8,145,575 are patent-ineligible under 35 U.S.C. §101

 and therefore invalid. This is a final judgment.



 SO ORDERED.


 Date: 9/30/2019




    La
     uraA.Br
           iggs
              ,Cl
                erk


 BY:
   Deput
       yCl
         erk,U.
              S.Di
                 st
                  ri
                   ctCour
                        t



                                              1
Case 1:18-cv-03633-JRS-TAB Document 64 Filed 09/30/19 Page 2 of 2 PageID #: 534



 Distribution:

 Karen M. Cassidy
 KNOBBE, MARTENS, OLSON & BEAR, LLP
 karen.cassidy@knobbe.com

 Michael K. Friedland
 KNOBBE,MARTENS, OLSON &BEAR, LLP
 michael.friedland@knobbe.com

 Lauren Keller Katzenellenbogen
 KNOBBE, MARTENS, OLSON & BEAR, LLP
 lauren.katzenellenbogen@knobbe.com

 Andrew M. McCoy
 FAEGRE BAKER DANIELS LLP (Indianapolis)
 andrew.mccoy@faegrebd.com

 Louis T. Perry
 FAEGRE BAKER DANIELS LLP (Indianapolis)
 louis.perry@faegrebd.com

 James W. Riley, Jr.
 RILEY BENNETT EGLOFF LLP
 jriley@rbelaw.com

 Elizabeth M.C. Scheibel
 FAEGRE BAKER DANIELS LLP
 elizabeth.scheibel@faegrebd.com

 JD Schneider
 FAEGRE BAKER DANIELS LLP
 jd.schneider@faegrebd.com




                                      2
